DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2017/0148677) in view of Li (US 2016/0225616).
[claim 1] Shin discloses a three-dimensional semiconductor memory device (fig. 3), comprising: a substrate (10, fig. 3) including a cell array region (CR, fig. 3) and a connection region (WR, fig. 3) at an end portion of the cell array region; an electrode structure (ST, fig. 3) extending from the cell array region to the connection region, the electrode structure comprising electrodes (160, fig. 3) sequentially stacked on the substrate; an upper insulating layer (150 and/or 185, fig. 3, made of silicon oxide, [0046][0128]) on the electrode structure; a first horizontal insulating layer (136 and optionally 175, fig. 3, made of silicon nitride, [0042][0050]) in the upper insulating layer and extending along the electrodes; and first contact plugs (CGCP, CP, fig. 3,  [0051][0055])  in the connection region that penetrate the upper insulating layer and the first horizontal insulating layer (fig. 3), wherein the first horizontal insulating layer comprises a material (silicon nitride) having a higher etch resistance than the upper insulating layer (made of silicon oxide, silicon nitride has a higher etch resistance than silicon oxide see e.g. [0082][0083] discloses a SiN material as a etch stop relative to a silicon oxide layer).  Shin, however, does not expressly disclose that the SiN first insulating material has a higher density than the silicon oxide upper insulating layer (silicon oxide).
Li discloses a 3D memory device which includes a multilayer stack wherein the SiN (2.3 g/cm^3) has a higher density than the silicon oxide layer (1.9 g/cm^3) [0031].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Shin’s SiN first insulating layer have a higher density than the silicon oxide upper insulating layer in order provide for workable densities that allow for the proper deposition and incorporation of both the SiN and silicon oxide layers.  Moreover it has been held that the selection of known materials (e.g. a silicon nitride layer with 2.4 g/cm^3 density and silicon oxide layer with 1.9 g/cm^3) based on their suitability for its intended use (as layered insulators) is obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

With this modification Shin discloses:
[claim 2] The device of claim 1, wherein the first horizontal insulating layer comprises a plurality of first horizontal insulating layers (136,175, fig. 3), which are provided in the upper insulating layer (150/185, fig. 3) and are vertically spaced apart from each other with a portion of the upper insulating layer interposed therebetween (fig. 3).
[claim 3] The device of claim 1, further comprising: interlayer insulating layers (all of 111a, fig. 3, [0114] layers except for the very top one) between the electrodes; and a second horizontal insulating layer (132a and top 111a, fig. 3) in an uppermost one of the interlayer insulating layers that extends along the electrodes (fig. 3), wherein the second horizontal insulating layer is between an uppermost one of the electrodes and the first horizontal insulating layer (fig. 3).
[claim 4] The device of claim 3, wherein the second horizontal insulating layer extends from the uppermost one of the interlayer insulating layers toward the (center of  the) connection region (fig. 3), and the first contact plugs penetrate the second horizontal insulating layer (fig. 3).
[claim 5] The device of claim 3, further comprising vertical structures (SP, DS, VC, 127, D, BPLG, fig. 3) penetrating the electrode structure, wherein the vertical structures penetrate the second horizontal insulating layer (top 111a, fig. 3).
[claim 6] The device of claim 5, wherein each of the vertical structures comprises a data storage pattern (DS, fig. 3, 4), a vertical semiconductor pattern (VC, fig. 3, 4) surrounded by the data storage pattern, and a conductive pad (BPLG, fig. 3) (electrically) connected to a top portion of the vertical semiconductor pattern, and a top surface of the second horizontal insulating layer is located at a level that is lower than or equal to a bottom surface of the conductive pad (fig. 3).
 [claim 8] The device of claim 1, wherein the substrate further comprises a peripheral circuit region (PR, fig. 3) comprising peripheral circuits (fig. 3) thereon, the device further comprises second contact plugs (146, UCP, fig. 3) in the peripheral circuit region that penetrate the upper insulating layer and the first horizontal insulating layer (fig. 3), and wherein the second contact plugs are connected to the peripheral circuits (fig. 3).
 [claim 11] The device of claim 1, wherein the first horizontal insulating layer comprises a material containing at least one of nitrogen (N) (nitrogen is used as a material, [0042][0050]), carbon (C), boron (B), phosphorus (P), helium (He), or argon (Ar).

Claim(s) 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2017/0148677) in view of Li (US 2016/0225616).
[claim 13] Shin discloses A three-dimensional semiconductor memory device (fig. 3), comprising: a substrate (10, fig. 3) including a cell array region (CR, fig. 3) and a connection region (WR, fig. 3) at an end portion of the cell array region; an electrode structure (ST, fig. 3) extending from the cell array region to the connection region, the electrode structure comprising electrodes (160, fig. 3) sequentially stacked on the substrate, and interlayer insulating layers (111a, fig. 3) between the electrodes; an upper insulating layer (185, fig. 3, made of silicon oxide, [0128]) on the electrode structure; a first horizontal insulating layer  (136, fig. 3, made of silicon nitride, [0042])  in an uppermost one of the interlayer insulating layers that extends along the electrodes; a second horizontal insulating layer  (175, fig. 3, made of silicon nitride, [0050])  in the upper insulating layer that extends along the electrodes; a vertical structure (SP, DS, VC, 127, D, BPLG, fig. 3)  penetrating the electrode structure and the first horizontal insulating layer (fig. 3); and first contact plugs (CGCP,CP, fig. 3) penetrating the upper insulating layer and the first and second horizontal insulating layers (fig. 3), wherein the first horizontal insulating layer and the second horizontal insulating layer are vertically spaced apart from each other (fig. 3), and wherein a concentration of a nonmetallic element (nitrogen), except for oxygen, is higher in the second horizontal insulating layer (silicon nitrogen layer) than in the upper insulating layer (silicon oxide layer), wherein the second horizontal insulating layer comprises a material (silicon nitride) having a higher etch resistance than the upper insulating layer (made of silicon oxide, silicon nitride has a higher etch resistance than silicon oxide see e.g. [0082][0083] discloses a SiN material as a etch stop relative to a silicon oxide layer).  Shin, however, does not expressly disclose that the SiN second insulating material has a higher density than the silicon oxide upper insulating layer (silicon oxide).
Li discloses a 3D memory device which includes a multilayer stack wherein the SiN (2.3 g/cm^3) has a higher density than the silicon oxide layer (1.9 g/cm^3) [0031].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Shin’s SiN second insulating layer have a higher density than the silicon oxide upper insulating layer in order provide for workable densities that allow for the proper deposition and incorporation of both the SiN and silicon oxide layers.  Moreover it has been held that the selection of known materials (e.g. a silicon nitride layer with 2.4 g/cm^3 density and silicon oxide layer with 1.9 g/cm^3) based on their suitability for its intended use (as layered insulators) is obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

With this modification Shin discloses:
[claim 14] The device of claim 13, wherein the nonmetallic element is one selected from nitrogen (N) (nitrogen is used [0042], carbon (C), boron (B), phosphorus (P), helium (He), and argon (Ar).
 [claim 16] The device of claim 13, wherein the substrate further comprises a peripheral circuit region (PR, fig. 3) comprising peripheral circuits thereon, the device further comprises second contact plugs (UCP, 146, fig. 3) in the peripheral circuit region that penetrate the upper insulating layer and the first and second horizontal insulating layers, and wherein the second contact plugs are connected to the peripheral circuits (fig. 3).
[claim 17] The device of claim 13, wherein a concentration of the nonmetallic element (nitrogen), except for oxygen, is higher in the first horizontal insulating layer (silicon nitride) than in the uppermost one of the interlayer insulating layers (111a is made of silicon oxide [0032].

Claim(s) 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2017/0148677) in view of Li (US 2016/0225616).
[claim 19] Shin discloses a three-dimensional semiconductor memory device (fig. 3), comprising: a substrate (10, fig. 3) including a cell array region (CR, fig. 3) , a peripheral circuit region (PR, fig. 3) including peripheral circuits, and a connection region (WR, fig. 3) between the cell array region and the peripheral circuit region; an electrode structure (ST, fig. 3) extending from the cell array region to the connection region, the electrode structure comprising electrodes (160, fig. 3) vertically stacked on the substrate, and interlayer insulating layers (111a, 132a, fig. 3) interposed between the electrodes; an upper insulating layer (150 and 185, fig. 3, made of silicon oxide, [0046][0128])  on the electrode structure; a horizontal insulating layer (136 and 175, fig. 3, made of silicon nitride, [0042][0050]) in the upper insulating layer that extends along the electrodes; a vertical structure (SP, DS, VC, 127, D, BPLG, fig. 3)  penetrating the electrode structure, the vertical structure comprising a data storage pattern (DS, fig. 3), a vertical semiconductor pattern (VC, fig. 3) surrounded by the data storage pattern, and a conductive pad (D, fig. 3) connected to a top portion of the vertical semiconductor pattern; a bit line (BL, fig. 3) on the upper insulating layer and electrically connected to the conductive pad of the vertical structure; a plurality of first contact plugs (CP, CGCP fig. 3), wherein each first contact plug is on the connection region and penetrates the upper insulating layer, the horizontal insulating layer, and one of the interlayer insulating layers (fig. 3), and is connected to a corresponding one of the electrodes (fig. 3); a plurality of second contact plugs (UCP, 146, fig. 3) on the peripheral circuit region that penetrate the upper insulating layer and the horizontal insulating layer, and that are connected to the peripheral circuits (fig. 3); and conductive lines (PCL and CL, fig. 3) connected to the first and second contact plugs, respectively, wherein a concentration of a nonmetallic element (nitrogen), except for oxygen, is higher in the horizontal insulating layer (made of silicon nitride) than in the upper insulating layer (made of silicon oxide).  wherein the horizontal insulating layer comprises a material (silicon nitride) having a higher etch resistance than the upper insulating layer (made of silicon oxide, silicon nitride has a higher etch resistance than silicon oxide see e.g. [0082][0083] discloses a SiN material as a etch stop relative to a silicon oxide layer).  Shin, however, does not expressly disclose that the SiN horizontal insulating material has a higher density than the silicon oxide upper insulating layer (silicon oxide).
Li discloses a 3D memory device which includes a multilayer stack wherein the SiN (2.3 g/cm^3) has a higher density than the silicon oxide layer (1.9 g/cm^3) [0031].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Shin’s SiN horizaontal insulating layer have a higher density than the silicon oxide upper insulating layer in order provide for workable densities that allow for the proper deposition and incorporation of both the SiN and silicon oxide layers.  Moreover it has been held that the selection of known materials (e.g. a silicon nitride layer with 2.4 g/cm^3 density and silicon oxide layer with 1.9 g/cm^3) based on their suitability for its intended use (as layered insulators) is obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

With this modification Shin discloses:
[claim 20] The device of claim 19, wherein the horizontal insulating layer comprises a plurality of horizontal insulating layers (136, 175, fig. 3), which are provided in the upper insulating layer and are vertically spaced apart from each other with a portion of the upper insulating layer (175, fig. 3) interposed therebetween.

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2017/0148677) in view of Li (US 2016/0225616).
Shin discloses the device of claims 1 and 13 above but does not expressly disclose that a distance from a top surface of the upper insulating layer to the first horizontal insulating layer is between 1,000 A and 4,000 A or that each of a first distance from a top surface of the uppermost one of the interlayer insulating layers to a top surface of the first horizontal insulating layer and a second distance from a top surface of the upper insulating layer to a top surface of the second horizontal insulating layer is between 1,000 A and 4,000 A.
Nevertheless it would have been obvious to one of ordinary skill before the time of filing  to have used the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the claimed thicknesses of the layers would affect the amount of space the device takes up.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2017/0148677) in view of Li (US 2016/0225616).
Shin discloses the device of claim 5 and 8 but does not expressly disclose the shape of the vertical structures such that each of the vertical structures has a width that increases from a top surface of the uppermost one of the interlayer insulating layers to the second horizontal insulating layer and decreases from the second horizontal insulating layer to the substrate and the shape of the contact plugs is such that the first and second contact plugs has a width that increases from a top surface of the upper insulating layer to the first horizontal insulating layer and that decreases from the first horizontal insulating layer to the substrate.
Nevertheless it would have been obvious to have used the shapes of the contact plugs and vertical structures noted above, since it has been held that a particular shape configuration was a matter of choice which a person of ordinary skill in the art before the time of filing would have found obvious absent evidence that the particular configuration was critical.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898